ORDER
PER CURIAM:
The appellant, Francis M. Jackson, appealed through counsel a November 15, 2011, Board of Veterans’ Appeals (Board) decision that denied his claim for eligibility for payment of attorney fees pursuant to 38 U.S.C. § 5904(d). On March 6, 2014, the Court affirmed the Board’s decision. Jackson v. Shinseki, 26 Vet.App. 460 (2014). Mr. Jackson appealed that decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit). On June 2, 2015, the Federal Circuit reversed this Court’s March 2014 decision. Jackson v. McDonald, — Fed.Appx. -, No. 2014-7088, 2015 WL 3461914 (Fed.Cir. June 2,2015).
Upon consideration of the foregoing, it is
ORDERED that the Board’s November 15, 2011, decision is REVERSED and the matter is REMANDED to the Board for disposition consistent with the Federal Circuit’s decision.